Exhibit 10.14


WHITNEY HOLDING CORPORATION


July 16, 2007


Grantee Name


Re:           2007 Long-Term Compensation Incentive Plan
Notice and Acceptance of Stock Option Grant


On July 10, 2007 (the “Grant Date”), the Compensation Committee (the
“Committee”) of the Board of Directors of Whitney Holding Corporation (the
“Company”), which is appointed to administer the Company’s 2007 Long-Term
Compensation Plan (the "Plan"), granted to you stock options, which are rights
to purchase shares of the Company’s no par value voting common stock (the
“Common Stock”). This letter is intended to provide you with notice of the terms
and conditions that apply to your grant and to constitute your acknowledgment of
and agreement to be bound by them.  Unless otherwise defined, the meanings of
capitalized terms used in this letter are set forth in the Plan.


1.           Grant and Type of Options.  The Company hereby grants to you
nonstatutory stock options to purchase _____ shares of Common Stock at an
exercise price of $28.76 per share, which is the Fair Market Value of a share of
Common Stock on the Grant Date, as defined under Section 2.1(s) of the Plan.


2.           Time of Exercise.  Except as expressly provided herein, your
options are exercisable only while you are an employee of the Company, Whitney
National Bank (the "Bank") or of an Affiliate of the Company or the
Bank.  Except as described in Section 3 below, your options are first
exercisable, in whole or in part, on the third anniversary of the Grant Date
and, unless earlier forfeited, they will expire and be cancelled, without the
requirement of notice or the payment of compensation, ten years after the Grant
Date, July 10, 2017 (the “Expiration Date”).


If your employment with the Company, the Bank and their Affiliates ceases before
the Expiration Date and if all or a portion of your options are then
exercisable:


 
a.
If your employment ceases on account of your death, the options that are then
exercisable (after giving effect to any accelerated vesting as provided in
Section 3 below) will remain exercisable until the earlier of the Expiration
Date or one year after the date of your death.



 
b.
If your employment ceases on account of your Disability, Retirement or
involuntary severance without Cause, the options that are then exercisable
(after giving effect to any accelerated vesting as provided in Section 3 below)
will remain exercisable until the earlier of the Expiration Date or 90 days
after your employment ceases.



 
c.
If your employment ends for any other reason, your options will expire and be
cancelled as of the date on which your employment ceases, without notice or the
payment of compensation.



3.           Acceleration of Vesting upon Certain Events.


 
a.
If a Change in Control occurs, then notwithstanding any provision of this letter
to the contrary and provided you are an employee of the Company, the Bank or
their Affiliates at the time of the Change in Control, your options will become
fully vested and exercisable, and will remain fully exercisable in accordance
with their terms.



 
b.
Notwithstanding any provision of this letter to the contrary, if your employment
with the Company, the Bank and their Affiliates ceases on account of your death,
Disability, or Retirement, your options will vest and become exercisable on a
pro rata basis determined by dividing the number of days between July 10, 2007
(the Grant Date) and the date of your termination, by 1095 (which represents the
initial three-year vesting schedule).



4.           Method of Exercise and Delivery of Shares.  Your options, to the
extent exercisable, may be exercised, in whole or in part, by providing written
notice to the Company, in care of its Chief Financial Officer (or his designee),
which notice shall specify the number of shares of Common Stock to be purchased
and shall be


--------------------------------------------------------------------------------

      
                   Page 2         

accompanied by the full exercise price for the shares.  The exercise price may
be paid in the form of:


 
a.
Cash, certified or uncertified check, bank draft or other form of cash
equivalent;



 
b.
Delivering to the Company shares of Common Stock that you already own having a
Fair Market Value on the date of exercise equal to the exercise price; or



 
c.
A broker assisted transaction, provided that the Company’s Insider Trading and
Confidentiality Policy, as amended from time to time, then permits this form of
exercise and that your proposed transaction is consistent with the policy.  You
must obtain the approval of the Company’s General Counsel before you engage in a
broker assisted transaction.



 
d.
Having the Company withhold of a number of shares of Common Stock otherwise
deliverable to you upon exercise of this option, having a Fair Market Value on
the date of exercise equal to the exercise price.



 
Notwithstanding the above specified exercise methods, no method of exercise may
be used if, in the opinion of the Company’s Chief Financial Officer, it would
result in liability accounting treatment for the award rather than equity
accounting treatment or cause any other unintended negative tax or accounting
consequences for the Company.



Delivery of certificates representing the purchased shares of Common Stock shall
be made by the Company promptly after receipt of your notice of exercise and
payment in full for the shares; provided, however, that the Company's obligation
to deliver certificates to you may be postponed, in the sole discretion of the
Company, for any period necessary to list, register or otherwise qualify the
purchased shares under applicable federal or state securities laws.


5.           Payment of Taxes.  You will, no later than the date as of which any
amount related to this option first becomes includable in your gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind required by law to be withheld with respect to such
amount.  Without limiting the foregoing, the Company may permit or require that
any such withholding requirement be satisfied, in whole or in part, by having
the Company withhold a number of shares of Common Stock otherwise deliverable to
you upon exercise of this option having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.  The obligations of the Company under this option will be
conditional on such payment or arrangements, and the Company, and where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to you.


6.           Tax Consequences.  Information about the tax consequences of your
options is included in the Plan’s Prospectus, a copy of which has or will be
furnished to you.  You should also consult your own tax advisor before you
exercise your options or sell Common Stock that you acquire on the exercise of
your options.


7.           No Assignment.  Your options granted are not subject in any manner
to sale, transfer, pledge, assignment or other encumbrance or disposition,
whether by operation of law or otherwise, and whether voluntarily or
involuntarily, except by will or the laws of descent and distribution.  The
Company will not recognize any attempt by you to assign your options.


8.           Changes in Capital Structure.  The provisions of the Plan shall
apply in the case of a change in the capital structure of the Company.  Without
limiting the foregoing, in the event of a subdivision of the outstanding Common
Stock (stock-split), a declaration of a dividend payable in Common Stock, or a
combination or consolidation of the outstanding Common Stock into a lesser
number of shares, the shares then subject to this option and the exercise price
shall automatically be adjusted proportionately.


9.           Employment and Compensation Rights.  Neither this letter, the grant
of your options nor their exercise confers on you any right to continue in the
employ of the Company, the Bank or any of their Affiliates.  The grant of your
options does not interfere, in any manner, with the right of the Company, the
Bank or any of their


--------------------------------------------------------------------------------

      
                  Page 3           
          

Affiliates to terminate your employment, whether with or without Cause, in their
sole discretion. In addition, the grant of your options is not a promise that
additional options will be granted to you in the future.


10.           Rights as a Shareholder.  Prior to the exercise of your options
and the issuance of shares of Common Stock in connection therewith, you have no
rights as a shareholder of the Company with respect to the shares subject to
your options.


11.           Additional Requirements.  Common Stock that is issued to you on
the exercise of your options will be subject to such legends as the Company
deems necessary or appropriate to comply with applicable federal or state
securities laws.  In connection therewith and prior to the issuance of your
shares, you may be required to deliver to the Company such documents as it may
reasonably determine are necessary to ensure compliance with such laws.


12.           Plan Provisions.  Your options granted are subject to terms and
conditions imposed under the Plan, in addition to the terms and conditions set
forth in this letter.  Your options will be interpreted and construed in
accordance with the terms of this letter and the Plan.


Very truly yours,


WHITNEY HOLDING CORPORATION


BY:  __________________________________
William L. Marks
Chairman of the Board and Chief Executive Officer


Enclosure:              Prospectus
2007 Long-Term Compensation Plan

